Citation Nr: 0819862	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-37 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, rated 
as 20 percent disabling prior to February 28, 2003.  

2.  Entitlement to a compensable rating for hemorrhoids as of 
February 28, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from August 1973 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted a 20 percent evaluation for service-
connected hemorrhoids effective January 7, 2003 and a 
noncompensable evaluation effective February 28, 2003.  

In July 2005, the veteran was scheduled to appear for a 
personal hearing before a member of the Board.  He failed to 
appear for the hearing.

The Board remanded the veteran's claims in September 2007 for 
further development.  The actions directed by the Board have 
been accomplished and the matter has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids have been assigned the maximum 
schedular rating available under prior to February 28, 2003.

2.  There is no medical evidence of record as of February 28, 
2003 showing that the veteran's hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected hemorrhoids have not been met prior to 
February 28, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2007).  

2.  The criteria for a compensable rating for service-
connected hemorrhoids have not been met as of February 28, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

Service connection for hemorrhoids was granted pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7336 with a noncompensable 
evaluation effective May 10, 1977.  See October 1977 rating 
decision.  The veteran filed several claims for increased 
rating that were denied.  See June 1995 and April 1997 rating 
decisions.  In response to his most recent claim for 
increased rating, the RO assigned a 20 percent rating under 
Diagnostic Code 7336 effective January 7, 2003; a 
noncompensable evaluation was assigned as of February 28, 
2003, the date on which a VA examination showed improvement 
of the condition.  See July 2003 rating decision.  

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate.  A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted if 
there is persistent bleeding with secondary anemia or 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

The veteran contends that he is entitled to an increased 
rating as he must take stool softener and suppositories 
everyday and because the reoccurrence of his hemorrhoids will 
be with him for life.  He asserts that he went to the doctor 
on January 1, 2003, because of the severe pain and swelling 
and further contends that his hemorrhoids are internal and 
cannot be easily detected, that his muscles are weak from 
surgery (hemorrhoidectomy), that he cannot hold his bowel, 
and that the pain and bleeding still occurs post-surgery.  
The veteran indicates that his hemorrhoids make it difficult 
for him to walk or perform any type of work and that the 
prescribed medication provides little or no relief.  See 
March 2003 VA Form 21-4138; March 2003 VA Form 21-4142; 
November 2003 notice of disagreement (NOD); September 2004 VA 
Form 9.  

Two lay statements dated March 2003 report that the veteran 
has had a lot of physical problems as a result of his 
hemorrhoids, to include problems with bleeding and swelling, 
that vacation has been spoiled because of this problem, and 
that he is unable to perform any type of work.  See 
statements from J.C. and Q.E.G.  

As noted above, the relevant temporal focus for adjudicating 
this type of increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this 
case, the veteran's claim for increased rating was received 
by the RO on January 31, 2003.  As such, only evidence dated 
from January 31, 2002 onwards will be considered in this 
decision.  

Records from Dr. C.R. Andrews reveal that the veteran was 
seen on January 7, 2003, with severe internal and external 
hemorrhoids and a long history of bleeding.  Physical 
examination revealed extensive internal and external 
hemorrhoids with internal complete prolapse and hemorrhagic 
areas.  Dr. Andrews felt that the veteran needed a complete 
hemorrhoidectomy.  The hemorrhoidectomy was performed on 
January 14, 2003.  The veteran's post-operative condition was 
good and he was to check back in three weeks for a post-
operative check up.  On February 2, 2003, he was reportedly 
healing very nicely and was doing very well overall.  Rectal 
examination revealed excellent healing and the veteran was to 
check back on an as occasion requires basis (p.r.n.).  See 
also report of operation.  

A primary care record from the VA Medical Center (VAMC) in 
Memphis indicates that the veteran presented to the clinic 
for evaluation and management of his medical problems on 
January 23, 2003.  He indicated that he had not had any 
problems since the January 14, 2003, surgery and that he was 
using a stool softener.  

The veteran underwent a VA compensation and pension (C&P) 
rectum and anus examination in February 2003.  He reported 
the January 2003 hemorrhoidectomy and indicated that he had 
to hurry to the bathroom when he gets the urge.  The veteran 
denied fecal leakage, involuntary bowel movements, and the 
use of pads.  He reported that he had bleeding and occasional 
thrombosis many times prior to the surgery, but denied ever 
having the hemorrhoids lanced.  The veteran was reportedly 
given sitz baths and foam to use and also indicated having 
used stool softener and hemorrhoid suppositories.  He 
reported that his current treatment included sitz baths, 
stool softener and suppositories.  Physical examination 
revealed adequate sphincter control and adequate size of 
lumen of rectum and anus, but no fecal leakage, fissures, 
hemorrhoids or bleeding.  The impression was status post 
(s/p) hemorrhoidectomy; released by the physician as well-
healed.  

The veteran had a second VA C&P rectum and anus examination 
in October 2007.  His claims folder was reviewed, along with 
electronic medical records.  The veteran reported the January 
2003 surgery and indicated that he had been feeling a little 
bit better since then, but still had flare-ups once or twice 
a month that last about two days.  During a flare-up, he has 
pruritus, pain on defecation and some swelling but no 
perianal discharge or tenesmus.  He indicated using an over-
the-counter stool softener, suppositories and sitz baths.  
The veteran denied fecal incontinence or leakage and 
involuntary bowel movements, reported using soft wipes but 
denied the use of a pad, and reported minimal bleeding from 
the hemorrhoids.  He reported that he had never been anemic 
or needed a blood transfusion or hematoma and denied a 
history of trauma to the rectum or anus.  The veteran also 
denied a history of rectal prolapse, anal infection, 
prostates, and fistula en ano, neoplasm or fistula or 
fissures.  Digital rectal examination revealed no evidence of 
any external hemorrhoids, fissure or fistula.  One small 
internal hemorrhoid palpable at the five o'clock position was 
reported.  There was no blood on the glove and sphincter tone 
was normal.  The impression made was of a 60 year-old male 
with hemorrhoids.  

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.114, Diagnostic Code 7336 prior 
to February 28, 2003.  As such, there is no basis for a 
schedular rating in excess of 20 percent prior to this date.  
Nor is a compensable rating warranted under Diagnostic Code 
7336 as of February 28, 2003, as there is no medical evidence 
that the veteran's hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Rather, there were no hemorrhoids 
noted on physical examination at the time of the February 
2003 VA examination; during the October 2007 VA examination, 
there was no evidence of any external hemorrhoids on digital 
rectal examination and the internal hemorrhoid noted was 
reported to be small.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007).

Finally, the Board finds that there is no showing that the 
veteran's hemorrhoids reflect so exceptional or so unusual a 
disability picture as to warrant higher ratings on an extra-
schedular basis.  The disability is not productive of marked 
interference with employment, required any, let alone, 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, the Board is not required to remand this 
claim for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, such as in this case, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

Prior to the issuance of the July 2003 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate claims for increased 
rating and of his and VA's respective duties in obtaining 
evidence.  See February 2003 letter.  In an October 2007 
letter, the veteran was notified that disabilities are rated 
on the basis of diagnostic codes, and depending on the 
disability involved, a rating from 0 percent to as much as 
100 percent would be assigned.  He was also notified of 
examples of the types of evidence that he should inform VA 
about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  Although this letter did not 
notify the veteran of the specific rating criteria for 
evaluating hemorrhoids, this is nonprejducial because the 
veteran has demonstrated actual knowledge of these criteria.  
The criteria were set forth in the July 2003 rating decision, 
and his November 2003 NOD reflected that he reviewed the 
rating decision and had knowledge of these criteria.  In 
light of the foregoing, the Board finds that the veteran 
reasonably understood what was needed to substantiate the 
claims for increased rating.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  No additional 
evidence was received after the February 2008 supplemental 
statement of the case (SSOC) and the case was thereafter 
transferred to the Board.  Accordingly, the duty to notify 
has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for hemorrhoids is denied 
prior to February 28, 2003.  

A compensable rating for hemorrhoids is denied as of February 
28, 2003.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


